Rosenberry, C. J.
The defendant seems to be under the impression that the civil court could not properly find the defendant guilty of negligence in driving his tractor upon a public highway late in the afternoon of a wintry day unless it found that by statute the defendant was required to carry a light upon the tractor. That one may be guilty of a want of ordinary care in failing to disclose the presence of an object such as a Fordson tractor under the conditions as they existed at the time and place in question, although the statute does not specifically require a light to be carried, seems to be too plain for argument. It is not necessary for the de*51fendant to be guilty as a matter of law; it is sufficient if he is guilty as a matter of fact. As the circuit court held, the evidence was ample to sustain the finding of the civil court irrespective of whether or not the statute requires a light upon the tractor. The fact that the statute does not absolutely require a light is no excuse for failure to exercise ordinary care. It simply leaves the question of liability open to be determined upon the facts of each case.
By the Court. — Judgment affirmed.